Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant repeatedly emphasizes the term “appearance”, but any visual change including a change in text is a change in appearance. It is unclear if applicant is trying to relay some meaning beyond the normal, but appearance, how something looks, is changed by any change to the display. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-2 5-8 12 15-16 20 23  and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2011/0081860) in view of  Hsieh (US 2013/0168444)
Regarding claims 1, 7 and 8. Brown discloses an electronic device, method and CRM comprising: 
a touch-sensitive display; [0023, touch screen]
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, [Microprocessor, RAM, flash memory, communication subsystem], the one or more programs including instructions for: 
displaying a respective user interface on the touch-sensitive display: [0023-0024, a user interface is used for call related functions and additional information]
detecting that an external device is within communication range of the electronic device; and in response to detecting that the external device is within communication range of the electronic device: [0042, devices in range]
in accordance with a determination that the external device is 1in a pairing mode, updating the respective user interface to indicate that the external device is available to be paired with the electronic device, including displaying, on the touch-sensitive display, an affordance with an appearance that indicates that the external device is available to be paired with the electronic device; [0046, the PIN code or barcode by being displayed, gives an appearance indicating that pairing is available, 0062 prompting at the user interface that pairing is available]
and in accordance with a determination that the external device is not in the pairing mode, forgoing updating the respective user interface including display of the affordance; [claiming that a thing is not done when not activated is not a patentable distinction]
and in response to user input corresponding to selection of the affordance: displaying, on the display, a user interface associated with initiating a process to pair the electronic device and the external device. [0082, 0102 user interface prompt]
Brown does not directly say that the display is already in use, Hsieh discloses that upon detecting new information a bar code display is updated.  [0021, 0042]
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to update while the display is already in use, as only working from an off or standby screen would not allow the device to work at all times Further, although it is not directly stated in the primary reference whether the display is on or off at the time, phones inherently operate while the display is on or off, meaning that updating the display during another type of display is not distinct.  

Regarding claims 2, 12 and 20, the electronic device of claim 1 7 and 8, wherein the one or more programs further include instructions for: after displaying, on the display, the user interface associated with initiating the process to pair the electronic device and the external device, establishing a Bluetooth connection between the electronic device and the external device.  [0043 the goal is to establish BT communications]

5. 15 and 23 The electronic device of claim 1, 7a and 8 wherein the determination that the external device is in the pairing mode includes receiving data from the external device indicating that the external device is in the pairing mode. [0042, the external vice indicates its presence, type and that it is in discoverable mode]

6, 16 and 24 The electronic device of claim 1, 7 and 8 wherein the user interface includes an indication of instructions prompting a user to perform an action to continue the process to pair the electronic device and the external device. [0102]



Claims 3-4 13-14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2011/0081860)
Regarding claims 3-4, 13-14 and 21-22 there are ONLY two options, the software is built into the OS, or it’s separate.  Brown clearly indicates that control may be performed by OS software, and that some software is in external applications.  [0019-0020] Therefore Brown MUST use one of these for the pairing.  Therefore it would have been obvious, that though not explicitly defined the pairing is part of a communications which may be an application, but could also easily be part of the built in software, as there are a LIMITED number of options, and a communications device without pairing software built in would be limited in function, while making it part of an application would expand the functionality of the device and ease updating or provide security. 

Claims 9, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2011/0081860) in view of Cho (20060135064)
9. Brown discloses the method of claim 1, further comprising:  after displaying, on the display, the user interface associated with initiating a process to pair the electronic device and the external device: pairing the electronic device and the external device; [0067 all information necessary for pairing is displayed]
But does not expressly disclose an indication that the devices have been paired. 
Cho discloses providing an indication that an electronic device and an external device are paired. [0047, 0058] 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to indicate completed pairing so that the user is aware that communication and control are available. 


Allowable Subject Matter
Claims 10-11 18-19 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further references have been added related to the state of the prior art, see the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648